Title: Joseph Dougherty to Thomas Jefferson, 8 August 1813
From: Dougherty, Joseph
To: Jefferson, Thomas


          Sir Washington City Augt 8th—13
          In consequence of the packets being prevented from playing between this and Philada, I am deprived of the means of doing any thing in the porter line.
          S. H Smith being lately appointed Commissioner of the revenue, will have the disposing of a variety of offices, Such as, assessors, stamper &c.
			 Collectors will be appointed by the President.
          A line from you to the President and mr Smith, would be the means of procuring one of these places for me.
          Sorry am I sir to give you any farther trouble. I was doing well, and happy in my occupation. and I can assure you sir, that it is real necessity that causes me to ask your intercession, because I know that it is a delicate undertaking, but I confess sir, that I can approach you with a confidence that I cannot others
          I hope that you and your family enjoy good health
          I am sir your Humble ServtJos Dougherty
        